Lewis, P.,
delivered the opinion of the court:
The bill was filed to subject the interest of the defendant, Smith, in certain real estate to the satisfaction of a judgment against him in favor of the plaintiff for $130.50, with interest thereon from the 31st day of October, 1878, till paid, and $9.58 costs. The object of the suit was not to recover the land, nor was “ the title or boundaries of land” in any way involved in the controversy. The case is not altered by the fact that in the progress of the cause a claim of homestead in the land was *541asserted by the defendant. “ The essence and substance of the decree” complained of, “is the payment of the pecuniary demand asserted, and by that payment the defendant may discharge himself.” Umbarger and Wife v. Watts, 25 Gratt. 167; Fink, Bro. & Co. v. Denny et als., 75 Va. 663; Buckner v. Metz, 77 Va. 107, and cases cited.
The matter in controversy being less in amount than five hundred dollars, the appeal must be dismissed for want of jurisdiction.
Appeal dismissed.